DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13OCT2022 has been entered. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, with respect to 35 USC 102(a)(1)/(a)(2) Rejection of Claim 10 have been fully considered and are persuasive.  The 35 USC 102(a)(1)/(a)(2) Rejection of Claim 10 has been withdrawn. 
Applicant’s arguments, with respect to 35 USC 103 Rejections of Claims 5, 7-9 have been fully considered and are persuasive.  The 35 USC 103 Rejection of Claims 5, 7-9 have been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-4 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amended Claims 1-4. 
Examiner notes that Applicant argues the prior art cited in the most recent office action fails to teach generating a hologram.  Examiner further notes that the instant Application (Para [0013]) states “this method can be very advantageously applied to forming the grooves of the fine periodic structure for developing a structural color (hologram)“, however the instant Application fails to disclose the claimed method does generate a hologram, nor do the claimed limitations require this. 
Applicant argues none of the cite prior art provides a motivation for combining the prior art previously cited with other prior art teaching laser interference.  Examiner notes that since the laser interference was not present in the previously examined claims, no prior art citations teaching laser interference were necessary to reject the claims and therefore the argument is moot. 
Examiner further notes that Applicant makes no specific argument against the 35 USC 103 Rejections of Claims 2-4. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Ln 3, the limitation “pulse width” is indefinite for failing to particularly point out and distinctly claim whether the pulse width refers to the wavelength of the laser or the time of contact between the laser and surface being irradiated.  Examiner has interpreted the limitation to mean the time of contact between the laser and irradiated surface, for the purpose of examining the claims and advancing prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hosono, et alia (US 2002/0126333), hereinafter Hosono, in view of Holly (US 5,458,827), hereinafter Holly and McGrew (US 5,521,030), hereinafter, McGrew. 
Regarding Claim 1, Hosono discloses a method for forming grooves of a fine periodic structure using laser interference (Para [0010], Ln 1-6, 8-9).  Hosono further discloses the method may be used on a diamond surface (Para [0062], Ln 1-4).  Hosono is not explicit to a pulse width of not less than a nanosecond, however Hosono further discloses the hologram may be generated by adjusting the pulse time of the laser. 
Hosono is silent to the surface roughness of the diamond surface. 
Holly teaches a method of forming grooves in a diamond surface by irradiating at least part of the diamond surface (Col 3, Ln 62-67, Col 4, Ln 1-14) having a mean surface roughness Ra of not more than 0.1 µm with a laser beam of a pulse width of not less than 1 ns (Col 3, Ln 39-51) generating a grooved profile (Col 3, Ln 62-67, Col 4, Ln 1-14). 
Holly further teaches the diamond surface in which the grooves are formed is a diamond film having a polycrystalline structure formed by a CVD method (Col 1, Ln 26-28, Col 2, Ln 28-34). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method for forming grooves of a fine periodic structure, on a diamond surface, using laser interference, as disclosed by Hosono, by using a diamond surface having a mean surface roughness Ra of not more than 0.1 µm, with a laser beam of a pulse width of not less than 1 ns, generating a grooved profile, as taught by Holly, in order to obtain a high quality and accurate optical surface on the diamond. 
Hosono is silent to polishing prior to grooving. 
McGrew teaches an apparatus for preparing a surface with a grooves of a fine periodic structure (i.e., a hologram).  McGrew further teaches polishing the surface prior to preparing the surface (Col 4, Ln 2-5), in order to remove imperfections in the surface which might result in a lower quality final product (Col 4, Ln 8-11 ).  McGrew is not explicit to the mean surface roughness of the surface, however a skilled Artisan would recognize that the surface roughness would need to be less than the intended depth of the grooves which were to be created on the surface, in order to make the grooves observable. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a diamond surface, as taught by the combination of Hosono and Holly, to polish the diamond surface, as taught by McGrew, so as to have a mean surface roughness Ra of not more than 0.1 µm prior to forming the grooves, in order to make the grooves observable. 
Examiner notes the limitation "grooves of a fine periodic structure" has been interpreted to mean a hologram, consistent with the instant application.  Examiner further notes the limitation "periodic intensity profile" has been interpreted to be synonymous with grooves of a fine periodic structure, i.e., a hologram. 
Regarding Claim 2, the combination of Hosono, Holly and McGrew teaches all aspects of the claimed invention, as stated above. Hosono is not explicit to a structural color.  McGrew teaches that the grooves of a fine periodic structure (i.e., a hologram) may be a structural color (Col 3, Ln 8-11 ). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a diamond surface, as taught by the combination of Hosono, Holly and McGrew, to create said grooves of the fine periodic structure are regularly arranged to express a structural color, as taught by McGrew, to obtain the desired appearance of the finished product. 
Regarding Claim 4, the combination of Hosono, Holly and McGrew teaches all aspects of the claimed invention, as stated above. 
Hosono further discloses a laser having wavelength of shorter than 1064 nm, namely 800 nm or less (Para [0051], Ln 9, 13-15). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hosono, in view of Holly, McGrew and Farah (US 7,512,297), hereinafter, Farah. 
Regarding Claim 3, the combination of Hosono, Holly and McGrew teaches all aspects of the claimed invention, as stated above. 
Hosono is silent to the fluence of the laser. 
Farah teaches a method and apparatus for creating grooves (Col 12, Ln 11-12) on a polished (Col 11, Ln 18), polycrystalline (Col 11, Ln 45) surface, having a specified surface roughness (Col 11, Ln 19-20) using a laser (Col 12, Ln 18). Farah further teaches the laser fluence is a parameter which is controlled to yield controllable etch rate and minimize the effect of debris on the wave guiding film (Col 17, Ln 48-52) and further teaches an example fluence of 5.679 J/cm2 (Col 17, Ln 63), which is in excess of 200 mJ/cm2. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a diamond surface, as taught by the combination of Hosono, Holly and McGrew , to irradiate the diamond surface said laser beam with a fluence of not less than 200 mJ/cm2, as taught by Farah, in order to yield the desired etch rate and minimize the effect of debris on the wave guiding film. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bradley, Jr, et alia (US 5,824,374 ) teaches in situ laser patterning using laser interference. 
Baek, et alia (US 6,193,900 ) teaches a method of etching a surface using laser interference. 
Amako (US 8,529,782) teaches a method of etching a surface using laser interference. 
Musil, et alia (US 2003/0047691) teaches a method of etching a surface using laser interference. 
Ichiki, et alia (US 2004/0244687) teaches a method of etching a surface using laser interference. 
Tringe, et alia (US 2012/0037591) teaches a method of etching a surface using laser interference. 
Nukaga, et alia (US 2012/0308765) teaches a method of etching a surface using laser interference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/SHELLEY M SELF/           Supervisory Patent Examiner, Art Unit 3725